Citation Nr: 0433984	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  04-02 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic right 
knee disorder. 

2.  Entitlement to service connection for a chronic left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Dalal, Associate Counsel



INTRODUCTION

The appellant had active duty from March 12, 1978, to April 
4, 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Montgomery, Alabama, Regional Office (RO), which denied 
service connection for a chronic right knee disorder and a 
chronic left knee disorder.  The American Legion has 
represented the appellant throughout this appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the appellant if further action is 
required on the appellant's part.   


REMAND

In her notice of disagreement, the appellant claimed that she 
had served with the National Guard for over 4 months prior to 
going to basic training.  Record showing service with the 
National Guard is not of record, and medical records 
associated with that service might exist.  Additionally, it 
appears that the service medical records are incomplete.  

The appellant's February 2004 written statement advanced that 
her pre-existing bilateral knee disorder was aggravated 
beyond its natural progression in service.  A March 1978 
Statement of Change of Medical Status notes that the 
appellant had received a physical examination within the 
preceding 180 days.  An October 1977 report of medical 
history notes that the appellant was examined in October 
1977.  In reviewing the appellant's service medical records, 
it appears that the complete 
report of her physical examination for entrance has not been 
incorporated into the record.  The VA should obtain all 
relevant military VA and private treatment records that could 
potentially be helpful in resolving the appellant's claims.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

This case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center and/or the 
appropriate service entity and ask 
for a complete set of the 
appellant's service medical records 
and National Guard Personnel 
records.  Provide a written 
statement in the event these records 
are not available. 

2.  If additional service medical 
records are incorporated into the 
record, then schedule the appellant 
for a VA examination for 
compensation purposes in order to 
determine the current nature and 
severity of the appellant's chronic 
right knee disorder and chronic left 
knee disorder.  

After reviewing the appellant's 
medical record in the claims folder, 
the examiner should advance an 
opinion addressing the following 
questions: 
(1)	What is the etiology of any 
identified chronic right knee 
disorder or chronic left knee 
disorder?
(2)	 (2) Is it more likely than not 
(i.e., probability greater than 
50%); or less likely than not 
(i.e., probability less than 50%) 
that the appellant's chronic 
right knee disorder or chronic 
left knee disorder 
?	had its onset in or otherwise 
originated during active 
service or, if not, 


?	became manifest to a 
compensable degree within one 
year of service separation, or 
?	is any way causally related to 
her active service.

3.  Readjudicate the appellant's 
entitlement to service connection 
for a chronic right knee disorder 
and chronic left knee disorder with 
express consideration of 38 U.S.C.A. 
§§ 1111, 1131, 1137, 1153 (West 
2002) and 38 C.F.R. §§ 3.304, 3.306 
(2003).  If the benefits sought on 
appeal remain denied, issue the 
appellant and the appellant's 
accredited representative a 
Supplemental Statement of the Case 
(SSOC) which addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of 
the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC. The 
appellant should be given the 
opportunity to respond to the SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veteran's Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



